Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered May 18, 2012, which, in an action for personal injuries sustained when the bus in which plaintiff was riding stopped suddenly, causing him to be thrown from his seat, granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
The record presents disputed issues of fact precluding the application of the emergency doctrine on this motion. Plaintiff testified that he first observed the tractor-trailer to the left of and close to defendant’s bus, one and a half to two minutes before the bus suddenly stopped, and that the bus was traveling “a little quicker” than normal speed. Such testimony, combined with the bus driver’s admission that being cut-off by another vehicle was a regular occurrence at the accident location, raised triable issues of fact as to whether the bus driver’s actions contributed to the accident and whether he could have avoided the accident (see Edwards v New York City Tr. Auth., 37 AD3d 157 [1st Dept 2007]). Concur—Mazzarelli, J.P., Friedman, Manzanet-Daniels, Roman and Clark, JJ.